2015 UT App 74



               THE UTAH COURT OF APPEALS

   IN THE INTEREST OF D.A.J., A PERSON UNDER EIGHTEEN YEARS
                             OF AGE.



                              L.G.,
                            Appellant,
                               v.
                              A.J.,
                            Appellee.

                      Per Curiam Decision
                        No. 20141176-CA
                      Filed March 26, 2015

      Third District Juvenile Court, Salt Lake Department
              The Honorable James R. Michie Jr.
                          No. 1087057

              Russell Yauney, Attorney for Appellant
               Wade Taylor, Attorney for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN
                     and KATE A. TOOMEY.

PER CURIAM:

¶1     L.G. appeals the juvenile court’s order dismissing the
petition to terminate the parental rights of A.J. (Mother) and E.V.
(Father), and the subsequent order making additional findings
regarding the proceeding. We affirm.

¶2    L.G. filed a private petition in the juvenile court seeking
to terminate Mother’s rights in D.A.J. An amended petition
adding Father was filed later. In the course of pretrial
proceedings, L.G. and Mother entered into a stipulation that
                            In re D.A.J.


addressed many issues related to the custody and care of D.A.J.
Father was not involved in the stipulation, however, and the
juvenile court noted that any agreement was limited because of
the purported effect on Father’s parental rights. Accordingly, the
juvenile court did not accept the stipulation as a whole at any
time. However, the juvenile court incorporated several parts of
the stipulation into a temporary order. That temporary order
was in effect for two to three months until the juvenile court
vacated the order, entered new temporary orders, and set the
matter for trial.

¶3     After trial, the juvenile court found that grounds for
termination of the parents’ rights were not established. The court
also found that termination would not be in the child’s best
interests. Accordingly, the juvenile court dismissed the petition.
L.G. does not challenge the juvenile court’s decision not to
terminate parental rights, but rather asserts that the juvenile
court should have provided other relief through the enforcement
of the stipulation between L.G. and Mother. She also seeks
attorney fees associated with the juvenile court’s finding that
Mother was in contempt of court.

¶4     L.G. argues that the stipulation established that D.A.J.
was dependent, and that the juvenile court could therefore grant
L.G. custody and guardianship of D.A.J. She also asserts that the
juvenile court should enforce monetary agreements in the
stipulation. On the whole, L.G. argues that the stipulation
should be enforced regardless of the dismissal of the termination
petition and the termination of the juvenile court’s jurisdiction.

¶5     The juvenile courts are courts of limited jurisdiction. In re
B.B., 2004 UT 39, ¶ 13, 94 P.3d 252. “Their powers are limited to
those specifically conferred by the statute.” Id. Juvenile courts
have exclusive jurisdiction over children who are abused,
neglected, or dependent within the statutory definitions. Utah
Code Ann. § 78A-6-103(c) (LexisNexis 2012). Additionally, the



20141176-CA                     2                 2015 UT App 74
                            In re D.A.J.


juvenile court has exclusive jurisdiction over proceedings
regarding the termination of parental rights under part 5 of the
Juvenile Court Act. Id. § 78A-6-103(g). In this case, the juvenile
court did not adjudicate D.A.J. as abused, neglected, or
dependent. Rather, this case was initiated by the filing of a
petition to terminate Mother’s parental rights under section 78A-
6-504.

¶6     The filing of the termination petition invoked the juvenile
court’s jurisdiction to adjudicate the petition. Although L.G.
asserts that the stipulation established that D.A.J. was
dependent, the juvenile court did not adjudicate D.A.J. as
dependent. Additionally, the juvenile court was not bound by
the stipulation between the parties. It is well settled that parties
cannot stipulate to subject matter jurisdiction, such as the
determination of dependency asserted by L.G. purports to do.
See In re E.H., 2006 UT 36, ¶ 21, 137 P.3d 809. Furthermore, even
an agreement regarding certain facts “may not affect a court’s
authority to disregard the stipulation and compel the parties to
present evidence for the court to weigh and evaluate.”1 Id. ¶ 20.

¶7     Although L.G. argues that the stipulation stands on its
own and is enforceable, it was never accepted as a whole by the
juvenile court. Rather, the stipulation served a limited role of
providing a basis for a temporary order, which did not even
remain effective until trial. Furthermore, once the termination
petition was dismissed and the juvenile court’s jurisdiction
ended, the court had no authority to enforce an agreement made
prior to trial. M.F. v. J.F., 2013 UT App 247, ¶ 13, 312 P.3d 946. “A


1. For example, the stipulation asserted that D.A.J. was homeless
for a period of time. However, at trial the evidence established
that he always had a home, although not always with Mother.
L.G. had guardianship and custody for a year.




20141176-CA                      3                 2015 UT App 74
                            In re D.A.J.


court must have subject matter jurisdiction to have the power
and authority to decide a controversy.” Id ¶ 10 (citation and
internal quotation marks omitted). Because there was no longer
a pending case before the juvenile court, the court lacked
jurisdiction to enforce any prior order or agreement.2 See, e.g., In
re B.B., 2004 UT 39, ¶ 16.

¶8      L.G. also asserts that the juvenile court erred in declining
to award attorney fees to L.G. for Mother’s contempt of court.
L.G. filed a motion for an order to show cause in February 2014.
There was no determination of whether Mother was in contempt
prior to trial on the termination petition. At trial, Mother
admitted to willfully violating temporary orders previously in
effect. The juvenile court found Mother to be in contempt,
specifically noted that the finding was criminal in nature as a
vindication of the court’s authority, and assessed a fine as a
penalty. The contempt finding was incorporated into the final
order dismissing the petition and terminating jurisdiction.

¶9     L.G. first asserts that the contempt should have been
considered civil contempt and that fees should have been
awarded based on a purported sanction in an order regarding a
pretrial hearing on January 15, 2014. The record does not
support her assertion that a contempt finding was made or fees
awarded at that hearing. The hearing was scheduled on the
guardian ad litem’s motion for a review hearing. Although the
juvenile court addressed some concerns about Mother’s
compliance with orders regarding custody evaluations and
therapy requirements, the juvenile court did not make any
finding of willful noncompliance. At L.G.’s request, the juvenile


2. Although the juvenile court lacks jurisdiction to enforce the
stipulation, this court expresses no opinion regarding whether
the stipulation may be enforced under contract principles in a
different forum.




20141176-CA                     4                 2015 UT App 74
                            In re D.A.J.


court reserved the issue of whether any fees would be awarded
for trial. However, no sanction for civil contempt was imposed.

¶10 L.G. also asserts that the juvenile court erred in finding
that attorney fees are not awardable in criminal contempt. Under
the circumstances in this case, the error, if any, is harmless.
Assuming without deciding that attorney fees may be awarded
in a criminal contempt setting, L.G. did not provide the juvenile
court with any legitimate basis to make such an award in this
case. Her motion in the juvenile court was conclusory and
insufficient. It amounted to no more than an assertion that it is
an open question of whether fees may be awarded in a criminal
contempt context, without providing any detailed argument as
to why L.G. should be awarded fees in this unusual context.
Because there was an insufficient basis to make any award even
if available in a criminal contempt context, any error in the
juvenile court’s conclusion that fees are not available is harmless.

¶11    Affirmed.

                          ____________




20141176-CA                     5                 2015 UT App 74